Cobb, J.
1. An order passed, upon an agreement between counsel, that two suits, each based solely upon a common-law cause of action, in favor of different plaintiffs against the same defendants, “ be consolidated and tried together, ” does not have the effect to merge the two cases into one, but the effect of such order is to provide simply that the suits be consolidated only to the extent of being tried together. Erwin v. Ennis, 104 Ga. 861; Wells v. Coker Bkg. Co., 113 Ga. 857; Purvis v. Ferst, 114 Ga. 689.
2. When'under such an agreement the two cases are tried together upon demurrers filed in each by the defendants, and a separate judgment sustaining the demurrer in each case has been entered up, the plaintiffs have a right to • except separately to such judgments. Where, however, the plaintiffs bring but a single bill of exceptions to this court and seek thereby to review both the judgments, the writ of error must be dismissed; for this court has no jurisdiction. Walker v. Conn, 112 Ga. 314, and cases cited ; Wells v. Coker Bkg. Co., Purvis v. Ferst, supra. See also Bates v. Harris, 112 Ga. 34.

Writ of error dismissed.


By four Justices. Candler, J., disqualified.